Exhibit 99 General Electric Company Supplemental Financial Information A. Financial Measures That Supplement Generally Accepted Accounting Principles We sometimes use information derived from consolidated financial information but not presented in our financial statements prepared in accordance with U.S. generally accepted accounting principles (GAAP). Certain of these data are considered “non-GAAP financial measures” under the U.S. Securities and Exchange Commission rules. Specifically, we have referred to: · organic revenue growth in the third quarter of 2007 · delinquency rates on certain financing receivables of the Commercial Finance and GE Money segments The reasons we use these non-GAAP financial measures and their reconciliation to their most directly comparable GAAP financial measures follow. Organic Revenue Growth Three months ended September 30 (In millions) 2007 2006 % change GE consolidated continuing revenues as reported $ 42,534 $ 37,874 12% Less the effects of Acquisitions, business dispositions (other than dispositions of businesses acquired for investment) and currency exchange rates 3,026 1,253 GE consolidated revenues excluding the effects of acquisitions, business dispositions (other than dispositions of businesses acquired for investment) and currency exchange rates (organic revenues) $ 39,508 $ 36,621 8% We believe that meaningful analysis of our financial performance requires an understanding of the factors underlying that performance and our judgments about the likelihood that particular factors will repeat. In some cases, short-term patterns and long-term trends may be obscured by large factors or events. For example, events or trends in a particular segment may be so significant as to obscure patterns and trends of our industrial or financial services businesses in total. For this reason, we believe that investors may find it useful to see our third quarter 2007 revenue growth without the effects of acquisitions, business dispositions and currency exchange rates. (1) Delinquency Rates on Certain Financing Receivables Commercial Finance At 9/30/07 (a) 12/31/06 9/30/06 Managed 1.35 % 1.22 % 1.33 % Off-book 0.72 0.52 0.59 On-book 1.50 1.42 1.55 GE Money At 9/30/07 (a) 12/31/06 9/30/06 Managed 5.24 % 5.21 % 5.33 % Off-book 5.87 5.49 5.50 On-book 5.16 5.19 5.32 (a) Subject to update. We believe that delinquency rates on managed financing receivables provide a useful perspective of our portfolio quality and are key indicators of financial performance. Further, investors use such information, including the results of both the on-book and off-book securitized portfolios, which are relevant to our overall performance. (2) B. Selected Quarterly Information (In millions; per-share amounts in dollars) 2007 GE Consolidated First quarter Second quarter Third quarter Revenues $ 39,250 $ 42,378 $ 42,534 Earnings from continuing operations before income taxes $ 6,211 $ 7,062 $ 5,705 Earnings from continuing operations $ 4,960 $ 5,610 $ 5,086 Earnings (loss) from discontinued operations (357 ) (231 ) 453 Net earnings $ 4,603 $ 5,379 $ 5,539 Per-share amounts - earnings from continuing operations Diluted $ 0.48 $ 0.54 $ 0.50 Basic 0.48 0.55 0.50 Per-share amounts - earnings (loss) from discontinued operations Diluted (0.03 ) (0.02 ) 0.04 Basic (0.03 ) (0.02 ) 0.04 Per-share amounts - net earnings Diluted 0.45 0.52 0.54 Basic 0.45 0.52 0.54 Earnings-per-share amounts are computed independently for earnings from continuing operations, earnings (loss) from discontinued operations and net earnings. As a result, the sum of per-share amounts from continuing operations and discontinued operations may not equal the total per-share amounts for net earnings. (3) (In millions; per-share amounts in dollars) 2006 GE Consolidated First quarter Second quarter Third quarter Fourth quarter Total Revenues $ 35,569 $ 37,096 $ 37,874 $ 41,243 $ 151,782 Earnings from continuing operations before income taxes $ 4,974 $ 5,700 $ 5,624 $ 6,971 $ 23,269 Earnings from continuing operations $ 3,993 $ 4,676 $ 4,749 $ 5,924 $ 19,342 Earnings from discontinued operations 513 236 117 496 1,362 Net earnings $ 4,506 $ 4,912 $ 4,866 $ 6,420 $ 20,704 Per-share amounts - earnings from continuing operations Diluted $ 0.38 $ 0.45 $ 0.46 $ 0.57 $ 1.86 Basic 0.38 0.45 0.46 0.58 1.87 Per-share amounts - earnings from discontinued operations Diluted 0.05 0.02 0.01 0.05 0.13 Basic 0.05 0.02 0.01 0.05 0.13 Per-share amounts - net earnings Diluted 0.43 0.47 0.47 0.62 1.99 Basic 0.43 0.47 0.47 0.62 2.00 Earnings-per-share amounts are computed independently for each quarter. As a result, the sum of the per-share amounts for each quarter may not equal the total year amount. Additionally, earnings-per-share amounts are computed independently for earnings from continuing operations, earnings from discontinued operations and net earnings. As a result, the sum of per-share amounts from continuing operations and discontinued operations may not equal the total per-share amounts for net earnings. (4) (In millions; per-share amounts in dollars) 2005 GE Consolidated First quarter Second quarter Third quarter Fourth quarter Total Revenues $ 32,090 $ 33,210 $ 33,748 $ 37,369 $ 136,417 Earnings from continuing operations before income taxes $ 4,371 $ 4,633 $ 5,567 $ 6,443 $ 21,014 Earnings from continuing operations $ 3,489 $ 3,832 $ 4,422 $ 5,509 $ 17,252 Earnings (loss) from discontinued operations 746 599 410 (2,389 ) (634 ) Net earnings $ 4,235 $ 4,431 $ 4,832 $ 3,120 $ 16,618 Per-share amounts - earnings from continuing operations Diluted $ 0.33 $ 0.36 $ 0.42 $ 0.52 $ 1.63 Basic 0.33 0.36 0.42 0.52 1.63 Per-share amounts - earnings (loss) from discontinued operations Diluted 0.07 0.06 0.04 (0.23 ) (0.06 ) Basic 0.07 0.06 0.04 (0.23 ) (0.06 ) Per-share amounts - net earnings Diluted 0.40 0.42 0.45 0.30 1.57 Basic 0.40 0.42 0.46 0.30 1.57 Earnings-per-share amounts are computed independently for each quarter. As a result, the sum of the per-share amounts for each quarter may not equal the total year amount. Additionally, earnings-per-share amounts are computed independently for earnings from continuing operations, earnings (loss) from discontinued operations and net earnings. As a result, the sum of per-share amounts from continuing operations and discontinued operations may not equal the total per-share amounts for net earnings. (5) C. Selected 2005 Quarterly Information Increase (decrease); (in millions; per-share amounts in dollars) 2005 GE Consolidated (a) First quarter Second quarter Third quarter Fourth quarter Total Revenues As reported $ 31,930 $ 33,482 $ 33,798 $ 37,512 $ 136,722 Cut-off 173 (260 ) (24 ) (116 ) (227 ) Contract cost (13 ) (12 ) (26 ) (27 ) (78 ) Adjusted $ 32,090 $ 33,210 $ 33,748 $ 37,369 $ 136,417 Earnings from continuing operations before income taxes As reported $ 4,310 $ 4,748 $ 5,589 $ 6,509 $ 21,156 Cut-off 67 (110 ) (4 ) (47 ) (94 ) Contract cost (6 ) (5 ) (18 ) (19 ) (48 ) Adjusted $ 4,371 $ 4,633 $ 5,567 $ 6,443 $ 21,014 Earnings from continuing operations As reported $ 3,447 $ 3,908 $ 4,436 $ 5,552 $ 17,343 Cut-off 46 (73 ) (3 ) (31 ) (61 ) Contract cost (4 ) (3 ) (11 ) (12 ) (30 ) Adjusted $ 3,489 $ 3,832 $ 4,422 $ 5,509 $ 17,252 Earnings (loss) from discontinued operations As reported $ 743 $ 600 $ 414 $ (2,389 ) $ (632 ) Cut-off 3 (1 ) (4 ) - (2 ) Adjusted $ 746 $ 599 $ 410 $ (2,389 ) $ (634 ) Net earnings As reported $ 4,190 $ 4,508 $ 4,850 $ 3,163 $ 16,711 Cut-off 49 (74 ) (7 ) (31 ) (63 ) Contract cost (4 ) (3 ) (11 ) (12 ) (30 ) Adjusted $ 4,235 $ 4,431 $ 4,832 $ 3,120 $ 16,618 Per-share amounts - earnings from continuing operations Diluted, as reported $ 0.32 $ 0.37 $ 0.42 $ 0.53 $ 1.64 Adjustment - (0.01 ) - - (0.01 ) Diluted, as adjusted $ 0.33 $ 0.36 $ 0.42 $ 0.52 $ 1.63 Basic, as reported $ 0.33 $ 0.37 $ 0.42 $ 0.53 $ 1.64 Adjustment - (0.01 ) - - (0.01 ) Basic, as adjusted $ 0.33 $ 0.36 $ 0.42 $ 0.52 $ 1.63 Per-share amounts - earnings (loss) from discontinued operations Diluted, as reported $ 0.07 $ 0.06 $ 0.04 $ (0.23 ) $ (0.06 ) Adjustment - Diluted, as adjusted $ 0.07 $ 0.06 $ 0.04 $ (0.23 ) $ (0.06 ) Basic, as reported $ 0.07 $ 0.06 $ 0.04 $ (0.23 ) $ (0.06 ) Adjustment - Basic, as adjusted $ 0.07 $ 0.06 $ 0.04 $ (0.23 ) $ (0.06 ) Per-share amounts - net earnings Diluted, as reported $ 0.39 $ 0.42 $ 0.46 $ 0.30 $ 1.57 Adjustment - (0.01 ) - - (0.01 ) Diluted, as adjusted $ 0.40 $ 0.42 $ 0.45 $ 0.30 $ 1.57 Basic, as reported $ 0.40 $ 0.43 $ 0.46 $ 0.30 $ 1.58 Adjustment - (0.01 ) - - (0.01 ) Basic, as adjusted $ 0.40 $ 0.42 $ 0.46 $ 0.30 $ 1.57 Earnings-per-share amounts are computed independently for each quarter. As a result, the sum of the per-share amounts for each quarter may not equal the total year amount. Earnings-per-share amounts are computed independently for earnings from continuing operations, earnings (loss) from discontinued operations and net earnings. As a result, the sum of per-share amounts from continuing operations and discontinued operations may not equal the total per-share amounts for net earnings. Additionally, earnings-per-share amounts for the adjustment are computed independently. As a result, the sum of the as reported and adjustment per-share amounts may not equal the total adjusted amount. (a) As reported amounts reflect the Plastics, Advanced Materials, Lake and WMC businesses as discontinued operations. (6)
